Citation Nr: 1504245	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-27 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for chronic perivascular dermatitis.

4.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to June 1998.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for hypertension and chronic perivascular dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A headache disorder had its onset in service.

2.  Sleep apnea had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for a headache disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria to establish entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

A.  Headaches

The Veteran's service treatment records show that on his November 1977 report of medical history prior to his entrance into service, the Veteran reported mild headaches.  However, the November 1977 examiner determined his head was "normal."  As such, the Veteran was sound at service entry as to migraines.  

Service treatment records show that in December 1981 and November 1990, the Veteran complained of headaches.  In his February 1988 report of medical history, the Veteran reported frequent or severe headaches.

At his February 2009 VA examination, the Veteran reported that he had migraine headaches for the past 20 years, occurring every four to six weeks.  The examiner diagnosed migraine headaches.

At his November 2009 VA examination, the Veteran reported at least three incapacitating headaches per week, which were progressively worse since onset in the 1980s.  The Board acknowledges that the November 2009 VA examiner diagnosed a normal neurological examination.  However, the Board finds that the Veteran is competent to report symptoms since service and that his account of having headaches since service is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Further, an August 2010 letter from the Veteran's private treating physician notes that the Veteran was diagnosed with migraine mixed with tension-type headaches.

Given the Veteran's credible lay statements concerning his symptoms since service and current diagnosis, the Board finds that the evidence supports his claim that service connection his claim of service connection for is at least in equipoise as to whether the Veteran's  headache disorder is related to service.  Thus, the Board finds that service connection is warranted.  

B.  Sleep apnea

Private treatment records from Dr. Sam Fleishman show that the Veteran was diagnosed with obstructive sleep apnea in March 2008.  Dr. Fleishman notes that, in March 2008, the Veteran reported symptoms consistent with sleep apnea for over 10 years, and therefore it is likely he suffered from sleep apnea during the time he served on active duty.

In an August 2008 letter, the Veteran's sister reported that the Veteran snored in late 1997 through 1998.  The Board finds that the Veteran and his sister are competent to report symptoms since service and that their accounts of the Veteran having symptoms consistent with sleep apnea since service are credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Given the credible lay statements concerning the Veteran's symptoms since service and current diagnosis, the Board finds that the evidence is at least in equipoise as to whether the Veteran's sleep apnea is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his sleep apnea.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a headache disorder is granted.

Service connection for sleep apnea is granted.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service treatment records show that the Veteran underwent a shave biopsy while in service in June 1980 and was diagnosed with mild nonspecific chronic dermatitis manifested by perivascular cuffing on his scalp.  

The Veteran's wife provided a statement in August 2012 regarding the Veteran's current skin condition.  As there is evidence that the Veteran may have a current condition associated with his diagnosis of chronic dermatitis in service, the Board finds a VA examination is warranted with medical opinion as to whether his dermatitis is related to service.

In regard to the Veteran's claim for service connection for hypertension, the service treatment records elevated blood pressure readings in service.  VA treatment records show a diagnosis of hypertension in November 2006.  The Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his hypertension and dermatitis disabilities.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his hypertension and dermatitis in-service and post-service symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records, schedule the Veteran for a VA examination (or examinations) for his hypertension and dermatitis.  The claims folder should be made available and reviewed by the examiner(s).  The examiner(s) should comment on all pertinent facts in the claims folder, private and VA post-service treatment records.

The examiner(s) must state whether it is at least as likely as not that the diagnosed hypertension is related to or had its onset in service or became manifest within one year of his discharge from active duty.  In doing so, the examiner should acknowledge and discuss the Veteran's elevated blood pressure readings in service.

The examiner(s) should also state whether the Veteran has a diagnosis of dermatitis, and, if so, whether it is at least as likely as not that his dermatitis is related to or had its onset in service, to include his diagnosis of nonspecific dermatitis of the scalp in service.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.

4.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


